Citation Nr: 1822595	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  13-14 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected diabetes mellitus, type II. 

2.  Entitlement to service connection for a fecal incontinence disorder, to include as secondary to service-connected diabetes mellitus, type II. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected diabetes mellitus, type II. 

4.  Entitlement to service connection for a refractive eye error, to include as secondary to service-connected diabetes mellitus, type II. 

5.  Entitlement to service connection for allergic conjunctivitis, to include as secondary to service-connected diabetes mellitus, type II. 

6.  Entitlement to service connection for a bilateral cataracts disorder, to include as secondary to service-connected diabetes mellitus, type II. 

7.  Entitlement to service connection for a bilateral macular epiretinal membrane disorder, to include as secondary to service-connected diabetes mellitus, type II. 

8.  Entitlement to service connection for seborrheic keratosis, to include as secondary to service-connected diabetes mellitus, type II. 

9.  Entitlement to service connection for solar lentigines, to include as secondary to service-connected diabetes mellitus, type II. 

10.  Entitlement to service connection for vitiligo, to include as secondary to service-connected diabetes mellitus, type II. 

11.  Entitlement to an initial rating in excess of 10 percent for the right lower extremity disability with peripheral neuropathy and vascular disease. 

12.  Entitlement to an initial rating in excess of 10 percent for the left lower extremity disability with peripheral neuropathy and vascular disease.

13.  Entitlement to an initial rating in excess of 30 percent for the right upper extremity disability with peripheral neuropathy, carpal tunnel syndrome, and vascular disease.

14.  Entitlement to an initial rating in excess of 30 percent for the left upper extremity disability with peripheral neuropathy, carpal tunnel syndrome, and vascular disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the RO in San Juan, the Commonwealth of Puerto Rico.

As an initial matter, the Board notes that the present claim for a heart disorder does not include hypertension.  In this regard, the AOJ denied a separate service-connection claim for hypertension and the Veteran did not perfect his appeal.  Therefore, the claim for hypertension is not currently before the Board. 

VA treatment records were added to the record following the most recent statement of the case; however, the Veteran is not prejudiced as these records are either irrelevant to the heart, fecal incontinence, and psychiatric disorder claims or duplicative of other evidence previously of record.

The issues of entitlement to service connection for refractive eye error, allergic conjunctivitis, bilateral  cataracts, bilateral macular epiretinal membrane disorder, seborrheic keratosis, solar lentigines, vitiligo, and entitlement to higher initial ratings for the upper and lower extremity disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The evidence does not indicate that the Veteran currently has, or has ever had, a diagnosis of a heart disorder. 

2.  The evidence does not indicate that the Veteran currently has, or has ever had, a diagnosis of a fecal incontinence disorder.

3.  The evidence does not indicate that the Veteran currently has, or has ever had, a diagnosis of an acquired psychiatric disorder. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a heart disorder, are not met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for service connection for a fecal incontinence disorder, are not met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

3.  The criteria for service connection for an acquired psychiatric disorder, are not met.  38 U.S.C. §§ 1110, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran, nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including heart disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Certain diseases, including ischemic heart disease, are also presumed to be associated with exposure to certain herbicide agents used in specific locations, including in Korea, during the Vietnam War era.  38 C.F.R. § 3.307(a)(6)(iv).  In this case, there is no dispute that the Veteran was exposed to herbicide agents during service in Korea as he is already service-connected for diabetes mellitus, type II, based on such exposure. 
Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C. § 1110 (2012); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim."  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319   (2007).  Additionally, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In this case, the Veteran asserts that he is entitled to service connection for disabilities including a heart disorder, fecal incontinence, and an acquired psychiatric disorder.  These claims must fail, as current disabilities are not shown.  
 
The Veteran was provided with VA examinations for the claimed heart, fecal incontinence, and psychiatric disorders in July 2010. 

Regarding the heart disorder, the Veteran reported to the July 2010 VA examiner that he had never been diagnosed with a heart condition.  The examiner provided the Veteran with a cardiovascular stress test, which resulted in a normal study.  The VA examiner noted that there was no scintigraphic evidence exercise-induced myocardial ischemia.  The July 2010 VA examiner reviewed the Veteran's claims file as well as the VA treatment records, and determined that the Veteran did not have a heart disability.
Regarding fecal incontinence, the Veteran reported that for the year prior to the examination, he sometimes noted fecal material on toilet paper in the afternoon after defecating in morning.  The Veteran was provided with a needle electromyography (EMG) of the anal sphincter in September 2010.  The impression was that it was a normal study and there was no evidence of neurogenic bowel.  Following examination of the Veteran and review of the EMG report as well as the Veteran's electronic claims file and VA treatment records, the VA examiner determined that the Veteran did not have a fecal incontinence disability.  

Regarding the claim for an acquired psychiatric disorder, during the July 2010 VA examination, the Veteran reported being bothered by erectile dysfunction but denied any other psychiatric symptoms.  Following examination of the Veteran, and review of the Veteran's claims file and VA treatment records, the examiner determined that the Veteran did not have an Axis I diagnosis of any psychiatric disorder.  

For all three of the claimed disorders, VA treatment records are consistent with the examiners' conclusions that there are no current disabilities regarding the heart, fecal incontinence, or acquired psychiatric disorder.  The Veteran has not identified any outstanding records that may show current disabilities. 

The Board acknowledges the Veteran's statements that he believes he has disorders of the heart, fecal incontinence, and an acquired psychiatric disorder.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case-whether the Veteran has a current disability of the heart, a disability manifested by fecal incontinence, or an acquired psychiatric disability-falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Further, although the Veteran is certainly competent to report noticing fecal matter on toilet paper, he has not been shown to have the medical expertise to diagnose a particular disorder associated with the incurrences.  Thus, the Board places only a limited probative value on the Veteran's statements and finds the VA examiners' conclusions outweigh the Veteran's statements. 

Based on the foregoing, the Board finds that there is no current disability for which service connection may be granted regarding the claimed heart disorder, fecal incontinence, and acquired psychiatric disorder.  This is not a situation where the Veteran had a disability which resolved; rather, no heart disorder, fecal incontinence, or acquired psychiatric disability has been shown at any time.  As such, the Board may not grant the claims for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For these reasons, service connection for a heart disorder, fecal incontinence, and acquired psychiatric disorder is not warranted.  The benefit of the doubt doctrine is inapplicable, and the claims must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a heart disorder is denied. 

Service connection for a fecal incontinence disorder is denied. 

Service connection for an acquired psychiatric disorder is denied. 


REMAND

Regarding the remaining issues on appeal, although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

With respect to the upper and lower extremity claims, the Board notes that appellants are entitled to a review of claims denied by VA.  38 U.S.C. § 7104(a) (2012).  This review is performed by the Board and must be based on the entire record and upon consideration of all evidence and material of record.  Id.  Simply put, appellants are entitled to a second look at all evidence and decisions made by VA.  There are limited exceptions to this general principle.  For example, appellants can waive review of evidence by the AOJ and allow the Board to issue a decision based in part on evidence that has not been reviewed by the AOJ.  See 38 C.F.R. § 20.1304 (2017).  This provision, however, applies only to evidence that has been submitted by the appellant or his or her representative.  It does not apply to evidence added to the file by VA.  In this case, additional evidence was added to the file by VA since the last statement of the case.  Notably, a March 2014 compensation and pension examination for service-connected diabetes mellitus specifically evaluated the upper and lower extremity disabilities.  Thus, remand is required with respect to the upper and lower extremity claims so that this new evidence can be reviewed in the first instance by the AOJ.  

Regarding the claimed eye disorders (refractive error, allergic conjunctivitis, bilateral cataracts, bilateral macular epiretinal membrane), the Veteran was provided with a VA examination in July 2010.  The VA examiner diagnosed the aforementioned eye disabilities and determined that the Veteran's symptoms of itching and tearing were caused by or a result of allergic conjunctivitis.  However, the examiner did not clearly address whether any of the eye disabilities were caused or aggravated by service or service-connected diabetes mellitus, type II.  Thus, an addendum opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).    

Further, with respect to the claim for service connection for refractive error, the Board notes that the condition is a congenital or developmental abnormality and, by itself, is not a compensable disability.  See 38 C.F.R. § 3.303 (c), 4.9 (2017).  However, congenital or developmental conditions, if subjected to a superimposed disease or injury, may be service connected for additional disability.  See VAOPGCPREC 82- 90, 55 Fed. Reg. 45711 (1990).  

A VA addendum opinion is also required with respect to the claims for service connection of the skin disorders (vitiligo, seborrheic keratosis, and solar lentigines).  The Veteran was provided with a VA examination to address the skin disorders in July 2010.  The examiner diagnosed vitiligo, seborrheic keratosis, and solar lentigines but did not provide an opinion as to whether any of the disorders were related to service.  With respect to secondary service connection, the examiner indicated that the disorders were not caused by service-connected diabetes mellitus, type II but did not clearly express an opinion regarding as to whether any of the disorders were aggravated by diabetes mellitus, type II. 

Lastly, any outstanding VA treatment records should be obtained and associated with the electronic file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated since March 2014. 

2.  Seek a VA addendum opinion regarding whether the claimed eye disorders (refractive error, allergic conjunctivitis, bilateral cataracts, bilateral macular epiretinal membrane) are related to service or service-connected diabetes mellitus, type II.  The content of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the individual designated to issue the opinion and the examiner should discuss the Veteran's documented medical history and assertions.  The Board leaves it to the discretion of the examiner to determine whether the Veteran needs to be reexamined.

The examiner is asked to answer the following questions: 

(a) Is it at least as likely as not (a 50 percent probability or higher) that any of the Veteran's eye disorders had onset in, or are otherwise related to the Veteran's service?  In reaching this conclusion, the examiner should consider whether any portion of the Veteran's refractive error is the result of a superimposed injury or disease attributable to service.

(b)  If not directly related to service, is it at least as likely as not (a 50 percent probability or higher) that any of the Veteran's eye disorders are caused or aggravated by service-connected diabetes mellitus, type II?  

The examiner must provide complete rationale for the conclusions reached.

3.  Seek a VA addendum opinion regarding whether the claimed skin disorders (vitiligo, seborrheic keratosis, and solar lentigines) are related to service or service-connected disability.  The content of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the individual designated to issue the opinion and the examiner should discuss the Veteran's documented medical history and assertions.  The Board leaves it to the discretion of the examiner to determine whether the Veteran needs to be reexamined.

The examiner is asked to answer the following questions: 

(a) Is it at least as likely as not (a 50 percent probability or higher) that any of the Veteran's skin disorders had onset in, or are otherwise related to service?  In light of the July 2010 VA examiner's indication that the Veteran's seborrheic keratosis and solar lentigines are related to sun exposure or damage, the examiner should consider the Veteran's exposure to sun and/or herbicide agents during service in Korea during the Vietnam era. 

(b)  If not directly related to service, is it at least as likely as not (a 50 percent probability or higher) that any of the Veteran's skin disorders were caused or aggravated by service-connected diabetes mellitus, type II?

The examiner must provide complete rationale for the conclusions reached.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims - including higher initial ratings for upper and lower extremity disabilities -  should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


